Citation Nr: 0329123	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
generalized myalgias and sleep disturbance due to an 
undiagnosed illness, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to April 
1994. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for PTSD.  In that rating decision, the RO also granted 
service connection for generalized myalgias and sleep 
disturbance due to an undiagnosed illness and evaluated that 
disability as 20 percent disabling.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the issue of the evaluation of the service-
connected generalized myalgias with sleep disturbance was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issues on appeal as set forth on 
the first page of this decision.




REMAND

As noted above, in a rating decision dated in March 2000, the 
RO granted service connection for generalized myalgia and 
sleep disturbance due to an undiagnosed illness and assigned 
a disability rating of 20 percent under Diagnostic Codes 
8850-5025.  That disability has been rated as analogous to 
fibromyalgia, pursuant to 38 C.F.R. § 4.20 (2003).  A 40 
percent evaluation under Diagnostic Code 5025 requires 
evidence of fibromyalgia with widespread musculoskeletal pain 
and tender points which is constant, or nearly so, and 
refractory to therapy.  At a hearing held before the Board in 
May 2003, the veteran testified to the effect that his 
problems with myalgia and a sleeping disorder began within 
about two months after he returned from the Gulf War and that 
he had been going to a VA medical facility from 1994 to the 
present for treatment.  The Board notes that, while the 
record includes VA treatment records dated from May 1995 to 
February 1996, from July 1998 to April 2000, and from March 
2000 to July 2000, it does not include records from April 
1994 to April 1995 or from July 2000 to the present.  Because 
it is not evident from the claims file that any such records 
were requested, and considering that VA medical records are 
deemed to be constructively of record in proceedings before 
the Board, any records of treatment from April 1994 to April 
1995 or from July 2000 to the present which are available 
should be obtained prior to a final disposition of the 
veteran's claim for a higher evaluation, and this case will 
be remanded for that purpose.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In addition, the veteran is seeking service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003).  With regard to 
the third PTSD criterion, evidence of in-service stressors, 
the evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2003).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99.

The Board notes that the service department records in the 
claims file, to include the veteran's DD Form 214, do not 
show that the veteran engaged in combat with the enemy during 
Operation Desert Storm.  

The veteran's representative requested that the U.S. Armed 
Services Center for Research of Unit Records (USACRUR) 
attempt to verify the veteran's claimed stressors, but no 
claimed inservice stressors were verified from official 
sources, to include the veteran's unit's history.  Service 
connection for PTSD in this case, therefore, would require 
credible supporting evidence of a claimed in-service 
stressor.  

While the RO notified the veteran in general terms of the 
evidence needed to substantiate a service connection claim by 
a letter dated in August 2001 and by way of the rating 
decisions and Statement of the Case, VA has not notified the 
veteran that the evidence needed to substantiate his claim 
for service connection for PTSD would be credible supporting 
evidence-such as statements by fellow service members-that 
his claimed in-service stressors occurred, medical evidence 
of a diagnosis of PTSD, and medical evidence of a link 
between his current symptoms and a stressor the occurrence of 
which has been supported by credible evidence other than his 
own statements.  Consequently, this case will also be 
remanded so that the duty to notify the veteran pursuant to 
the Veterans Claims Assistance Act of 2000 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126) (West. 2002) (VCAA) may be satisfied.  With 
regard to the required notice, the Board notes that, in 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir., Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit held 
that the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) was inconsistent with 38 U.S.C.A. § 5103(b)(1).  
While this case is in remand status, the veteran may be 
advised that a period of one year is provided to respond to a 
notice to submit additional evidence under 38 U.S.C.A. 
§ 5103(a) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be notified that the 
evidence needed to substantiate his claim 
for service connection for PTSD would be 
credible supporting evidence, such as 
statements by fellow service members, that 
his claimed in-service stressors occurred, 
medical evidence of a diagnosis of PTSD and 
medical evidence of a link between his 
current symptoms and a stressor the 
occurrence of which has been supported by 
credible evidence other than his own 
statements.  The veteran should be afforded 
the time provided by law for a response.    

2.  An attempt should be made to obtain 
records of  treatment of the veteran for 
PTSD and/or myalgia with sleep disturbances 
from the VA Chicago system for the periods 
April 1994 to April 1995 and July 2000 to 
the present.  Any records obtained which 
were not previously associated with the 
claims file should be added to the record.  

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claims may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to fulfill the duty to 
notify him pursuant to the VCAA.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________
James A. Frost
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






